TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00162-CV



            Niteclubs Enterprises, Inc. and Warren H. Dronebarger, Appellants

                                                v.

                Gregory L. Winborn and Cherub Enterprises, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-001009, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed an unopposed motion to dismiss this appeal. We grant

appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                             _____________________________________________

                                             Marilyn Aboussie, Justice

Before Chief Justice Jones, Justices Henson and Aboussie*

Dismissed on Appellants’ Motion

Filed: February 14, 2012

* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code Ann. § 74.003(b) (West 2005).